     Case 2:19-cv-00207-TOR         ECF No. 13    filed 04/17/20       PageID.85 Page 1 of 11




1
                                             THE HONORABLE THOMAS O. RICE

2         Larry J. Kuznetz, WSBA No. 8697
3         Sarah N. Harmon, WSBA No. 46493
          POWELL, KUZNETZ & PARKER, P.S.
4         316 W. Boone, Ste. 380
5         Spokane, WA 99201-2346
          PHONE: (509)455-4151
6         FAX: (509)455-8522
7
          Attorneys for Plaintiff
8

9                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
10

11        LYNNE GARDNER and BRET
          GARDNER, husband and wife,                       No. 2:19-cv-00207-TOR
12

13                                       Plaintiffs,
                                                           STIPULATED PROTECTIVE
14        vs.                                              ORDER
15
          WELLS FARGO BANK, NA,
16

17                                  Defendant.
18

19
     1.         PURPOSES AND LIMITATIONS
20
                Discovery in this action is likely to involve production of confidential,
21
     proprietary, or private information for which special protection may be warranted.
22
     Accordingly, the parties hereby stipulate to and petition the court to enter the
23
     following Stipulated Protective Order. The parties acknowledge that this
24
     agreement is consistent with FRCP 26(c). It does not confer blanket protection on
25
     all disclosures or responses to discovery, the protection it affords from public
26
                                                                         LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                           POWELL, KUZNETZ & PARKER
                                                             A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 1                                   ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                                SPOKANE, WASHINGTON 99201-2346
                                                                      PHONE: (509)455-4151
                                                                       FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR      ECF No. 13     filed 04/17/20       PageID.86 Page 2 of 11




1    disclosure and use extends only to the limited information or items that are entitled
2    to confidential treatment under the applicable legal principles, and it does not
3    presumptively entitle parties to file confidential information under seal.
4    2.      “CONFIDENTIAL” MATERIAL
5            “Confidential” material shall include the following documents and tangible
6    things produced or otherwise exchanged: Materials relating to any privileged,
7    confidential, or nonpublic information, including, but not limited to, trade secrets,
8    research, design, development, financial, technical, marketing, planning,
9    personal, or commercial information, as such terms are used in the Federal Rules
10   of Civil Procedure (“FRCP”) and any applicable case law interpreting FRCP
11   26(c)(1)(G); contracts; non-public compilations of retail prices; proprietary
12   information; vendor agreements; personnel files and personal information of
13   employees or applicants; sensitive personal or business information including but
14   not limited to payroll and salary information, financial records and information,
15   social security numbers, and medical records and medical information;
16   claim/litigation information; and nonpublic policies and procedures shall be
17   deemed Confidential.
18   3.      SCOPE
19           The protections conferred by this agreement cover not only confidential
20   material (as defined above), but also (1) any information copied or extracted from
21   confidential material; (2) all copies, excerpts, summaries, or compilations of
22   confidential material; and (3) any testimony, conversations, or presentations by
23   parties or their counsel that might reveal confidential material.
24

25

26
                                                                       LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                         POWELL, KUZNETZ & PARKER
                                                           A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 2                                 ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                              SPOKANE, WASHINGTON 99201-2346
                                                                    PHONE: (509)455-4151
                                                                     FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR        ECF No. 13    filed 04/17/20        PageID.87 Page 3 of 11




1            However, the protections conferred by this agreement do not cover
2    information that is in the public domain or becomes part of the public domain
3    through trial or otherwise.
4    4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
5            4.1     Basic Principles. A receiving party may use confidential material
6    that is disclosed or produced by another party or by a non-party in connection with
7    this case only for prosecuting, defending, or attempting to settle this litigation.
8    Confidential material may be disclosed only to the categories of persons and under
9    the conditions described in this agreement. Confidential material must be stored
10   and maintained by a receiving party at a location and in a secure manner that
11   ensures that access is limited to the persons authorized under this agreement.
12           4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the designating party, a
14   receiving party may disclose any confidential material only to:
15                   (a)   plaintiffs, defendant, and the receiving party’s counsel of
16   record in this action, as well as employees of counsel to whom it is reasonably
17   necessary to disclose the information for this litigation;
18                   (b)   the officers, directors, and employees (including in house
19   counsel) of the receiving party to whom disclosure is reasonably necessary for
20   this litigation, unless the parties agree that a particular document or material
21   produced is for Attorney’s Eyes Only and is so designated;
22                   (c)   experts and consultants to whom disclosure is reasonably
23   necessary for this litigation and who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A);
25                   (d)   the court, court personnel, and court reporters and their staff;
26
                                                                         LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                          POWELL, KUZNETZ & PARKER
                                                             A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 3                                   ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                                SPOKANE, WASHINGTON 99201-2346
                                                                      PHONE: (509)455-4151
                                                                       FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR        ECF No. 13    filed 04/17/20       PageID.88 Page 4 of 11




1                    (e)   copy or imaging services retained by counsel to assist in the
2    duplication of confidential material, provided that counsel for the party retaining
3    the copy or imaging service instructs the service not to disclose any confidential
4    material to third parties and to immediately return all originals and copies of any
5    confidential material;
6                    (f)   witnesses in the action to whom disclosure is reasonably
7    necessary and who have signed the “Acknowledgment and Agreement to Be
8    Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered
9    by the court. Pages of transcribed deposition testimony or exhibits to depositions
10   that reveal confidential material must be separately bound by the court reporter
11   and may not be disclosed to anyone except as permitted under this agreement; and
12                   (g)   the author or recipient of a document containing the
13   information or a custodian or other person who otherwise possessed or knew the
14   information.
15           4.3     Filing Confidential Material. Before filing confidential material or
16   discussing or referencing such material in court filings, the filing party shall
17   confer with the designating party to determine whether the designating party will
18   remove the confidential designation, whether the document can be redacted, or
19   whether a motion to seal or stipulation and proposed order is warranted. During
20   the meet and confer process, the designating party must identify the basis for
21   sealing the specific confidential information at issue, and the filing party shall
22   include this basis in its motion to seal, along with any objection to sealing the
23   information at issue. FRCP 5.2 sets forth the procedures that must be followed
24   and the standards that will be applied when a party seeks permission from the
25   court to file material under seal. A party who seeks to maintain the confidentiality
26
                                                                        LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                          POWELL, KUZNETZ & PARKER
                                                            A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 4                                  ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                               SPOKANE, WASHINGTON 99201-2346
                                                                     PHONE: (509)455-4151
                                                                      FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR         ECF No. 13   filed 04/17/20       PageID.89 Page 5 of 11




1    of its information must satisfy the requirements of FRCP 5.2, even if it is not the
2    party filing the motion to seal. Failure to satisfy this requirement will result in the
3    motion to seal being denied, in accordance with the strong presumption of public
4    access to the Court’s files.
5    5.      DESIGNATING PROTECTED MATERIAL
6            5.1     Exercise of Restraint and Care in Designating Material for
7    Protection. Each party or non-party that designates information or items for
8    protection under this agreement must take care to limit any such designation to
9    specific material that qualifies under the appropriate standards. The designating
10   party must designate for protection only those parts of material, documents, items,
11   or oral or written communications that qualify, so that other portions of the
12   material, documents, items, or communications for which protection is not
13   warranted are not swept unjustifiably within the ambit of this agreement.
14           Mass, indiscriminate, or       routinized designations                   are        prohibited.
15   Designations that are shown to be clearly unjustified or that have been made for
16   an improper purpose (e.g., to unnecessarily encumber or delay the case
17   development process or to impose unnecessary expenses and burdens on other
18   parties) expose the designating party to sanctions.
19           If it comes to a designating party’s attention that information or items that
20   it designated for protection do not qualify for protection, the designating party
21   must promptly notify all other parties that it is withdrawing the mistaken
22   designation.
23           5.2     Manner and Timing of Designations. Except as otherwise provided
24   in this agreement (see, e.g., second paragraph of section 5.2(a) below), or as
25   otherwise stipulated or ordered, disclosure or discovery material that qualifies for
26
                                                                        LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                          POWELL, KUZNETZ & PARKER
                                                            A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 5                                  ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                               SPOKANE, WASHINGTON 99201-2346
                                                                     PHONE: (509)455-4151
                                                                      FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR         ECF No. 13    filed 04/17/20       PageID.90 Page 6 of 11




1    protection under this agreement must be clearly so designated before or when the
2    material is disclosed or produced.
3                    (a)   Information in documentary form: (e.g., paper or electronic
4    documents and deposition exhibits, but excluding transcripts of depositions or
5    other pretrial or trial proceedings), the designating party must affix the word
6    “CONFIDENTIAL” to each page that contains confidential material. If only a
7    portion or portions of the material on a page qualifies for protection, the producing
8    party also must clearly identify the protected portion(s) (e.g., by making
9    appropriate markings in the margins).
10                   (b)   Testimony given in deposition or in other pretrial proceedings:
11   the parties and any participating non-parties must identify on the record, during
12   the deposition or other pretrial proceeding, all protected testimony, without
13   prejudice to their right to so designate other testimony after reviewing the
14   transcript. Any party or non-party may, within fifteen days after receiving the
15   transcript of the deposition or other pretrial proceeding, designate portions of the
16   transcript, or exhibits thereto, as confidential. If a party or non-party desires to
17   protect confidential information at trial, the issue should be addressed during the
18   pre-trial conference.
19                   (c)   Other tangible items: the producing party must affix in a
20   prominent place on the exterior of the container or containers in which the
21   information or item is stored the word “CONFIDENTIAL.” If only a portion or
22   portions of the information or item warrant protection, the producing party, to the
23   extent practicable, shall identify the protected portion(s).
24           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
25   failure to designate qualified information or items does not, standing alone, waive
26
                                                                         LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                           POWELL, KUZNETZ & PARKER
                                                             A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 6                                   ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                                SPOKANE, WASHINGTON 99201-2346
                                                                      PHONE: (509)455-4151
                                                                       FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR       ECF No. 13    filed 04/17/20       PageID.91 Page 7 of 11




1    the designating party’s right to secure protection under this agreement for such
2    material. Upon timely correction of a designation, the receiving party must make
3    reasonable efforts to ensure that the material is treated in accordance with the
4    provisions of this agreement.
5    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
6            6.1     Timing of Challenges. Any party or non-party may challenge a
7    designation of confidentiality at any time. Unless a prompt challenge to a
8    designating party’s confidentiality designation is necessary to avoid foreseeable,
9    substantial unfairness, unnecessary economic burdens, or a significant disruption
10   or delay of the litigation, a party does not waive its right to challenge a
11   confidentiality designation by electing not to mount a challenge promptly after
12   the original designation is disclosed.
13           6.2     Meet and Confer. The parties must make every attempt to resolve
14   any dispute regarding confidential designations without court involvement. Any
15   motion regarding confidential designations or for a protective order must include
16   a certification, in the motion or in a declaration or affidavit, that the movant has
17   engaged in a good faith meet and confer conference with other affected parties in
18   an effort to resolve the dispute without court action. The certification must list the
19   date, manner, and participants to the conference. A good faith effort to confer
20   requires a face-to-face meeting or a telephone conference.
21           6.3     Judicial Intervention. If the parties cannot resolve a challenge
22   without court intervention, the designating party may file and serve a motion to
23   retain confidentiality under Local Civil Rule 7 (and in compliance with FRCP 5.2,
24   if applicable). The burden of persuasion in any such motion shall be on the
25   designating party. Frivolous challenges, and those made for an improper purpose
26
                                                                       LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                         POWELL, KUZNETZ & PARKER
                                                           A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 7                                 ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                              SPOKANE, WASHINGTON 99201-2346
                                                                    PHONE: (509)455-4151
                                                                     FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR        ECF No. 13     filed 04/17/20       PageID.92 Page 8 of 11




1    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
2    expose the challenging party to sanctions. All parties shall continue to maintain
3    the material in question as confidential until the court rules on the challenge.
4    7.      PROTECTED          MATERIAL          SUBPOENAED                      OR            ORDERED
5    PRODUCED IN OTHER LITIGATION
6            If a party is served with a subpoena or a court order issued in other litigation
7    that compels disclosure of any information or items designated in this action as
8    “CONFIDENTIAL,” that party must:
9                    (a)   promptly notify the designating party in writing and include a
10   copy of the subpoena or court order;
11                   (b)   promptly notify in writing the party who caused the subpoena
12   or order to issue in the other litigation that some or all of the material covered by
13   the subpoena or order is subject to this agreement. Such notification shall include
14   a copy of this agreement; and
15                   (c)   cooperate with respect to all reasonable procedures sought to
16   be pursued by the designating party whose confidential material may be affected.
17   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18           If a receiving party learns that, by inadvertence or otherwise, it has
19   disclosed confidential material to any person or in any circumstance not
20   authorized under this agreement, the receiving party must immediately (a) notify
21   in writing the designating party of the unauthorized disclosures, (b) use its best
22   efforts to retrieve all unauthorized copies of the protected material, (c) inform the
23   person or persons to whom unauthorized disclosures were made of all the terms
24   of this agreement, and (d) request that such person or persons execute the
25

26
                                                                         LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                           POWELL, KUZNETZ & PARKER
                                                             A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 8                                   ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                                SPOKANE, WASHINGTON 99201-2346
                                                                      PHONE: (509)455-4151
                                                                       FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR       ECF No. 13   filed 04/17/20       PageID.93 Page 9 of 11




1    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
2    A.
3    9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4    PROTECTED MATERIAL
5            When a producing party gives notice to receiving parties that certain
6    inadvertently produced material is subject to a claim of privilege or other
7    protection, the obligations of the receiving parties are those set forth in FRCP
8    26(b)(5)(B). This provision is not intended to modify whatever procedure may be
9    established in an e-discovery order or agreement that provides for production
10   without prior privilege review. The parties agree to the entry of a non-waiver order
11   under Fed. R. Evid. 502(d) as set forth herein.
12   10.     NON TERMINATION AND RETURN OF DOCUMENTS
13           Within 60 days after the termination of this action, including all appeals,
14   each receiving party must return all confidential material to the producing party,
15   including all copies, extracts and summaries thereof. Alternatively, the parties
16   may agree upon appropriate methods of destruction.
17           Notwithstanding this provision, counsel are entitled to retain one archival
18   copy of all documents filed with the court, trial, deposition, and hearing
19   transcripts, correspondence, deposition and trial exhibits, expert reports, attorney
20   work product, and consultant and expert work product, even if such materials
21   contain confidential material.
22           The confidentiality obligations imposed by this agreement shall remain in
23   effect until a designating party agrees otherwise in writing or a court orders
24   otherwise.
25

26
                                                                      LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                        POWELL, KUZNETZ & PARKER
                                                          A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 9                                ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                             SPOKANE, WASHINGTON 99201-2346
                                                                   PHONE: (509)455-4151
                                                                    FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR     ECF No. 13    filed 04/17/20      PageID.94 Page 10 of 11




1              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2    DATED this 16th day of April, 2020.
3     POWELL, KUZNETZ &                      FISHER & PHILLIPS LLP
      PARKER, P.S.
4
                                                  Approved via e-mail 4/16/20
5          /S/ LARRY J. KUZNETZ
                                             By: /S/ MARGARET A. BURNHAM
      By: /S/ SARAH N. HARMON
6     Larry J. Kuznetz, WSBA #8697           Catherine M. Morisset, WSBA #29682
      Sarah N. Harmon, WSBA #46493           Margaret A. Burnham, WSBA #47860
7     318 W. Boone Ave., Ste. 380            1201 Third Avenue, Suite 2750
8     Spokane, WA 99201-4151                 Seattle, WA 98101
      Phone: 509-455-4151                    Phone: (206) 682-2308
9     Fax: 509-455-8522                      Email: cmorisset@fisherphillips.com
10    Email: larry@pkp-law.com               mburnham@fisherphillips.com
                sarah@pkp-law.com            Attorneys for Defendant
11    Attorneys for Plaintiffs
12

13

14

15
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the
17
     production of any documents in this proceeding shall not, for the purposes of this
18
     proceeding or any other federal or state proceeding, constitute a waiver by the
19
     producing party of any privilege applicable to those documents, including the
20
     attorney-client privilege, attorney work-product protection, or any other privilege
21
     or protection recognized by law.
22
     DATED: April 17, 2020.
23

24
                                              The Honorable Thomas O. Rice.
25                                            Chief United States District Judge
26
                                                                      LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                       POWELL, KUZNETZ & PARKER
                                                          A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 10                               ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                             SPOKANE, WASHINGTON 99201-2346
                                                                   PHONE: (509)455-4151
                                                                    FAX: (509)455-8522



     FP 36743591.1
     Case 2:19-cv-00207-TOR      ECF No. 13    filed 04/17/20      PageID.95 Page 11 of 11




1                                        EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, ____________________________________ [print or type full name], of
4    ____________________________________ [print or type full address], declare
5    under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Eastern District of Washington on _____________ [date] in the case of Lynne
8    Gardner et al. v. Wells Fargo Bank, NA, Case No. 2:19-cv-00207-TOR. I agree
9    to comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District
16   Court for the Eastern District of Washington for the purpose of enforcing the
17   terms of this Stipulated Protective Order, even if such enforcement proceedings
18   occur after termination of this action.
19   Date:
20   City and State where sworn and signed:
21   Printed name:
22   Signature:
23

24

25

26
                                                                       LAW OFFICES OF
      STIPULATED PROTECTIVE ORDER                        POWELL, KUZNETZ & PARKER
                                                           A PROFESSIONAL SERVICE CORPORATION
      (19-00207) - Page 11                                ROCK POINTE TOWER, 316 W. BOONE, STE. 380
                                                              SPOKANE, WASHINGTON 99201-2346
                                                                    PHONE: (509)455-4151
                                                                     FAX: (509)455-8522



     FP 36743591.1
